Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 	Applicant’s amendment of 8 October 2021, in which claims 21, 36, 37, 50 have been amended, and claims 28, 42 have been cancelled, is acknowledged.
Claims 21-27, 29-41, 43-50 are pending in the instant application.
Claims 21-27, 29-41, 43-50 are being examined on their merits herein. 
 	On October 18, 2021, attorney Sarah Dickhut Luth informed the examiner that, upon consultation with client, no supplemental amendment is filed (see Applicant-initiated interview summary of 14 October 2021) and an office action is preferred at this time.
Response to arguments of 8 October 2021
In view of Applicant’s amendment of 8 October 2021, all the rejections to claims 28, 42 are herein withdrawn. Claims 28, 42 have been cancelled.
In view of Applicant’s amendment of 8 October 2021, the rejection to claims 21-35 and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has deleted the recitations “U.S. Department of Transportation (DOT) UN 5.2 classification”, “DOT UN 5.1 classification” from claim 21. Applicant has deleted the recitation “H1, H2, or H4” “Model Regulations (Rev. 17)” from claim 50. Applicant has failed to delete this recitation in its entirety from claim 36; as a result, the rejection to claim 36 is herein maintained, and a modified rejection is made below, based on Applicant’s amendment of 8 October 2021.
The rejection of claims 22, 37-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, for containing the relative term “ambient conditions”, is 
Applicant’s arguments (page 10, last two paragraphs, page 11, first paragraph) against the rejection of claims 37, 39, 44 under 35 U.S.C. 102(b) over Greenspan, have been considered but are not persuasive. Applicant argues that “claim 28 is cancelled and the subject matter of this claim is moved into claims 21 and 37”. In response, there is no dependency relationship between claim 28 (which depends on claim 21) and rejected claim 37. 
Greenspan teaches (column 3, line 19) 1% sulfuric acid in a peroxycarboxylic acid composition, and a method of storage thereof, which satisfies the limitations of instant claims 37, 39, 44, including the newly added limitation “strong acid comprising sulfuric acid, phosphosric acid , methane sufonic acid , or a combination thereof” in claim 37 as amended on 8 October 2021.
Applicant’s arguments (pages 11-14) against the rejection of claims 21-25, 28-39, 42-50  under 35 U.S.C. 103(a) over Kurschner, in view of Holzhauer; and against the rejection of claims 21, 26, 27, 37, 40, 41 under 35 U.S.C. 103(a) over Kurschner, Holzhauer and Hilgren, have been considered.
Applicant argues (page 11) that claim 28 was not rejected under 35 U.S.C. 103(a) over Kurschner, Holzhauer and Hilgren, and “the subject matter of claim 28 is incorporated into independent claim 21 and 37, each of these claims is non-obvious”. 
In response, claim 28 was rejected on 9 July 2021 under 35 U.S.C. 103(a) over Kurschner, in view of Holzhauer. 

With regards to newly added limitation in claims 21, 37, “strong acid comprising sulfuric acid, phosphosric acid , methane sufonic acid , or a combination thereof” as amended on 8 October 2021, both Kurschner and Holzhauer teach sulfuric acid, phosphoric acid as strong acid in the peroxycarboxylic acid composition.
Applicant argues (page 12) that “there is no reasonable expectation of success in stabilizing a composition comprising a strong acid and a peroxycarboxylic acid such that the composition may be transported without requiring refrigeration”. In response, since Kurschner teaches the very same peroxycarboxylic acid composition, containing all the components listed in instant claims 21, 37, the property (SADT of at least 45 °C which makes possible for it to be transported without requiring refrigeration) of such a composition will also be present, since the composition is inseparable from its properties. Since Kurschner teaches the very same composition as in the instant claims, the dipicolinic acid will inherently act to prevent the peroxycarboxylic acid from exceeding SADT. Therefore, if the prior art teaches the composition, then the properties are also taught by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instant product.
Applicant cites the instant Specification and argues (page 13) that stabilizing peroxycarboxylic acid compositions with the instant stabilizing agent DPA is a significant improvement over the prior art. 

Applicant argues (page 13, last paragraph, page 14, first paragraph) that Example 1 and Fig. 1 show significant improvement over HEPD stabilizer.
In response, regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). In this case, prior art does not teach HEPD stabilizer; as such, a comparison DPA vs. HEPD stabilizing agents is not relevant to the rejections on record.
Applicant argues (page 14, second paragraph) that neither Kurschner or Holzhauern “are concerned with or acknowledge the problem of stability for peroxycarboxylic acids, not is there a discussion of the SADT of the compositions”. This is incorrect. Holzhauer teaches (column 4, lines 17-31) that peracetic acid in concentrated compositions is explosive, and for this reason the Department of Transportation limits the concentration of peracetic acid in shipments to 42 wt. % or less. Because of its explosive and corrosive characteristics, it is usually manufactured as an aqueous mixture, in thermodynamic equilibrium or kinetically stabilized for its intended application, of peracetic acid, hydrogen peroxide, acetic acid, and a catalytic acid, usually mineral acids, the most common being sulfuric acid. 

For all the reasons above, the rejection of claims 21-25, 28-39, 42-50 under 35 U.S.C. 103(a) over Kurschner, in view of Holzhauer; and against the rejection of claims 21, 26, 27, 37, 40, 41 under 35 U.S.C. 103(a) over Kurschner, Holzhauer and Hilgren, are herein maintained, and modified rejections are made below, based on Applicant’s amendment of 8 October 2021.
Applicant has presented no arguments (page 14, last paragraph, page 15, first paragraph) against the rejection of claims 37-41, 43-50 on the ground of nonstatutory obviousness-type double patenting over claims 1-7 of U.S. patent 9,902,627; or against the rejections of claims 21-27, 29-41, 43-50 on the ground of nonstatutory obviousness-type double patenting over claims 11-14 of 
Applicant’s amendment of 8 October 2021 necessitated the following modified rejections.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 36, the recitation “heat accumulation storage test recommended by the United Nations Committee for Transportation of Dangerous Goods, Model Regulations (Rev. 17)” renders the claim unclear, because regulations change in time. As such, what constitutes a recommendation for a heat accumulation storage test today may be different from recommendations in the future.
Because classifications and regulations change over time, the recitations above render the claims indefinite.


Claims 22, 37-41, 43-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 and claim 27 each recite the term “ambient conditions”. The term “ambient conditions” in claims 22, 27 is a relative term which renders the claims indefinite.  The term "ambient conditions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The accepted meaning of “ambient conditions” includes physical variables in a particular environment such as temperature, humidity, pressure, etc. The Specification teaches on page 10 “According to an embodiment of the invention the stabilized peroxycarboxylic acid compositions are suitable for storage and/or transport at ambient temperatures that might occasionally reach about 50 °C.”  However, the Specification does not define what is encompassed by the term “ambient conditions”. If “ambient conditions” include “ambient temperature”, what else/what other conditions are included beyond temperature?
Further, what is actually encompassed by “ambient temperature”? In winter, ambient temperature may be 0 °C, in summer the ambient temperature depends on location, in some areas ambient temperature is 20 °C, in others 30 °C, in others 50 °C. Thus, depending on location, the term “ambient conditions” encompasses different physical variables, such as temperature, 
In the interest of compact prosecution, the examiner interprets the term “ambient conditions” in claims 22, 37 to mean ambient temperature of 50 °C or less (consistent with Applicant’s Specification, page 10, “ambient temperatures that might occasionally reach about 50 °C”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 37, 39, 44 are rejected under 35 U.S.C. 102(b) as being anticipated by Greenspan (US 2,609,391, cited in IDS). 
Greenspan (US 2,609,391) teaches stabilization of aqueous solutions of peracids using dipicolinic acid as a stabilizer (column 1, first paragraph).
Greenspan teaches (column 3, lines 16-45) that addition of dipicolinic acid 500 ppm (0.05% wt., within the range in instant claim 39) to a solution comprising 40% peracetic acid, prepared from standard grade acetic acid, 90% hydrogen peroxide and 1% sulfuric acid (column 3, line 19), results in stabilization of the peroxyacetic acid (Table shows 4.9% peracid loss in one month at 30 °C, compared to 56% peracid loss without addition of dipicolinic acid).

Greenspan teaches (column 4, lines 3-12) that similar results in terms of increased stability by inclusion of dipicolinic acid are obtained with other peracids such as aliphatic peracids. Greenspan teaches that addition of 500 ppm dipicolinic acid to perlauric acid (perdodecanoic acid) results in stabilization of perlauric acid (as 2.1% perlauric acid loss in one month at 20 °C, compared to 5.6% loss without dipicolinic acid). 
Thus, Greenspan teaches a method of non-refrigeration storage (for one month at 30 °C, or at room temperature) of a peroxycarboxylic acid composition comprising:
stabilizing the peroxycarboxylic acid composition with dipicolinic acid, which is a compound of instant formula (IA) 
    PNG
    media_image1.png
    115
    160
    media_image1.png
    Greyscale
for which the following definitions apply: R1 = R2 = OH, n = 0,
wherein the stabilized peroxycarboxylic acid composition comprises 
(1) a C1-C22 peroxycarboxylic acid;
(2) a C1-C22 carboxylic acid;
(3) hydrogen peroxide;
(4) from 1% wt. to 50% wt. of a strong acid which is sulfuric acid; and
(5) the stabilizing agent,

The concentration of components in the peroxycarboxylic acid composition are within the ranges in instant claim 39.
The stabilizing agent is dipicolinic acid, as in instant claim 44.
While Greenspan does not specifically teach that dipicolinic acid is a stabilizing agent that increases SADT of the peroxycarboxylic acid to form a stabilized peroxycarboxylic acid composition having a SADT of at least 45 °C, such an ability to increase SADT is a property inherent to dipicolinic acid present in a perxoycarboxylic acid composition. Since Greenspan teaches the very same peroxycarboxylic acid composition, containing all the components listed in instant claim 37, the property (SADT of at least 45 °C) of such a composition will also be present, since the composition is inseparable from its properties. Therefore, if the prior art teaches the composition, then the properties are also taught by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instant product.
As such, claims 37, 39, 44 are anticipated by Greenspan.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim interpretation: the preamble “wherein […] the SADT provides for an exemption from U.S. Department of Transportation (DOT) classification and allows for the transporting of the stabilized peroxycarboxylic acid composition according to reduced risk DOT classification” in claim 21, and the preamble “wherein the SADT is determined according to heat accumulation storage test recommended by the United Nations Committee for Transportation of Dangerous Goods, Model Regulations (Rev. 17)” in claims 36, 50, carry no patentable weight. Each of the 

Claims 21-25, 29-39, 43-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurschner et al. (US 5,632,676 of 27 May 1997, cited in IDS), in view of Holzhauer et al. (US 5,435,808 of 25 July 1995, cited in IDS). 
Kurschner teaches (Example 4, column 6, Example 5, column 7, Table 1) a peroxycarboxylic acid composition comprising an equilibrium solution of peracetic acid (PAA), acetic acid HOAc, hydrogen peroxide H2O2, 1% sulfuric acid H2SO4, and dipicolinic acid stabilizer (which is a compound of instant formula (IA) 
    PNG
    media_image1.png
    115
    160
    media_image1.png
    Greyscale
for which the following definitions apply: R1 = R2 = OH, n = 0), which is a stabilized peroxycarboxylic composition of instant claims 21, 37, and wherein said composition has a pH below 4 (Table 1, column pH unadjusted), or below about 3, as in instant claims 31, 45. 
While Kurschner does not specifically teach that the dipicolinic acid stabilizer is a stabilizing agent that increases the self-accelerating decomposition temperature (SADT) of the peroxycarboxylic acid to form a stabilized peroxycarboxylic acid composition having a SADT of at least 45 °C, such an ability to increase SADT is a property inherent to dipicolinic acid present in a perxoycarboxylic acid composition. Since Kurschner teaches the very same peroxycarboxylic acid composition, containing all the components listed in instant claims 21, 37, the property (SADT of at least 45 °C) of such a composition will also be present, since the composition is inseparable from its properties. Since Kurschner teaches the very same 
Kurschner teaches (Example 1) that the equilibrium peracid composition contains 35.5% PAA, 6.8% H2O2, 39.3% HOAc, 1% H2SO4 and 0.05% dipicolinic acid, which satisfies the limitations in instant claims 25, 39.
The strong acid in the composition is sulfuric acid, as in instant claims.
The stabilizing agent is dipicolinic acid, as in instant claims 30, 44.
Kurschner does not teach a method for non-refrigeration transport, as in instant claims 21-26, 29-36, or a method for non-refrigeration storage, as in instant claims 37-40, 43-50, of the stabilized peroxycarboxylic acid composition.
Kurschner does not measure the SADT of the stabilized carboxylic acid composition, as in instant claims 33, 36, 47, 50.
Kurschner does not teach that the peroxycarboxylic acid composition is transported in bulk at a volume of 1000 gallons or more, as in instant claims 23, 24, or is stored in bulk at a volume of 300 gallons or more, as in instant claim 38, in a plastic tank, as in instant claims 34, 35, 48, 49.
Kurschner does not teach that the stabilizing agent is picolinic acid, as in instant claims 29, 43.


Holzhauer teaches (column 4, lines 17-31) that peracetic acid in concentrated compositions is explosive, and for this reason the Department of Transportation limits the concentration of peracetic acid in shipments to 42 wt. % or less. Because of its explosive and corrosive characteristics, it is usually manufactured as an aqueous mixture, in thermodynamic equilibrium or kinetically stabilized for its intended application, of peracetic acid, hydrogen peroxide, acetic acid, and a catalytic acid, usually mineral acids, the most common being sulfuric acid. Thus, Holzhauer implicitly teaches a composition comprising peracetic acid, hydrogen peroxide, acetic acid, sulfuric acid and a stabilizer such as picolinic acid.
The genus of peracetic acid stabilizers taught by Holzhauer is small: picolinic acid, phosphonic acid derivatives, which encompass HEDP of instant claims 32, 46, or another sequestering agent that tightly binds trace metals (column 4, lines 67-68, column 5, lines 1-2)
Holzhauer specifically teaches (Example 1, column 7) a composition consisting of:
10 wt % acetic acid;
15-20 wt. % peracetic acid;
17 wt. % hydrogen peroxide;
5 wt. % phosphoric acid as mineral acid;
0.1-1 wt. % picolinic acid; and
balance water.

While Holzhauer does not specifically teach that the picolinic acid stabilizer is a stabilizing agent that increases the self-accelerating decomposition temperature (SADT) of the peroxycarboxylic acid to form a stabilized peroxycarboxylic acid composition having a SADT of at least 45 °C, such an ability to increase SADT is a property inherent to the picolinic acid present in a perxoycarboxylic acid composition. Since Holzhauer teaches the very same peroxycarboxylic acid composition, containing all the components listed in instant claims 21, 37, the property (SADT of at least 45 °C) of such a composition will also be present, since the composition is inseparable from its properties. Therefore, if the prior art teaches or renders obvious the composition, then the properties are also taught by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instant product.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the teachings of Kurschner and Holzhauer to arrive at the isnatnt invention. The person of ordinary skill in the art would have stored and transported without refrigeration the peroxycarboxylic acid compositions taught by Kurschner and Holzhauer (which contain less than 42% peracetic acid), or would have diluted said compositions with water (to prepare use solutions), because Holzhauer teaches that peroxycarboxylic acids such as peracetic acid in concentrated compositions are explosive, and for this reason the Department of 
The person of ordinary skill in the art would have stored or transported said peroxycarboxylic acid compositions in bulk, as in instant claims 23, 24, 38, in a plastic tank, as in instant claims 34, 35, 48, 49, because said compositions are corrosive as they contain strong acids such as sulfuric or phosphoric acids, which are expected to damage metal parts/tanks.
The person of ordinary skill in the art would have used dipicolinic acid stabilizer, as taught by Kurschner, or picolinic acid stabilizer as taught by Holzhauer, or would have added additional stabilizer HEDP, as taught by Holzhauer, because addition of stabilizers is expected to improve the stability of the peroxycarboxylic acid composition during storage and transportation.
As such, claims 21-25, 29-39, 43-50 are rejected as prima facie obvious.

Claims 21, 26, 27, 37, 40, 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurschner et al. (US 5,632,676 of 27 May 1997, cited in IDS), Holzhauer et al. (US . 
Kurschner and Holzhauer are as above.
Hilgren (US 6,627,657) teaches (column 15, lines 1-45) a stabilized equilibrium peracid composition comprising:
a peroxycarboxylic acid;
a carboxylic acid;
hydrogen peroxide;
catalytic strong inorganic acid, sulfuric acid or phosphoric acid, or methylsulfonic acid (column 14, lines 30-34);
stabilizing agent;
hydrotrope;
surfactant, where the range of concentration for ingredients are in Table A (concentrate) or Table B (use solution), column 15.
Hilgren broadly teaches compositions comprising peroxycarboxylic acid, a carboxylic acid and hydrogen peroxide (column 1, lines 7-15), wherein examples of such carboxylic acids include acetic acid, propanoic acid, butanoic acid, pentanoic acid, hexanoic acid, heptanoic acid, octanoic acid, nonanoic acid, decanoic acid, undecanoic acid, dodecanoic acid, glycolic acid, lactic acid (column 8, lines 39-44), citric acid (column 8, line 48). Hilgren specifically teaches (column 8, lines 61-63) that preferably a composition of the invention includes, for example, acetic acid, octanoic acid, propionic acid, lactic acid, heptanoic acid, or nonanoic acid. 
Hilgren specifically teaches (column 23, Example 4, Table 10) stabilized peracid compositions as use solutions 1-8, comprising a mixture of peroxyacetic acid (POAA) and 
Hilgren teaches that the use solutions in Table 10 have a pH of less than 4.
Hilgren also teaches that strong inorganic acids, such as, for example sulfuric acid, or phosphoric acid (column 14, line 31), or strong organosulfonic acids such as methylsulfonic acid (line 33, column 14) may be useful in compositions of the invention; the strong inorganic acids may be used as catalysts to speed equilibration of the compositions (column 14, lines 30-39).
Hilgren teaches stabilizing agents such as, for example, dipicolinic acid (column 12, line 8), as in instant claims, reduce the likelihood of decomposition of the composition (column 12, lines 1-6).
Hilgren teaches (column 3, lines 19-23) that a composition can also include additives such as, for example, a hydrotrope (which can facilitate solubilization of the ingredients in a use solution, column 12, lines 66-67), as in instant claims 26, 27, 40, 41 or a surfactant (column 5, lines 38-45) such as, for example, an anionic surfactant (column 13, line 43), as in instant claims 26, 40. 
Importantly, Hilgren teaches that the composition of the invention is preferably storage stable for at least 6 months; Hilgren defines storage stability as maintaining at least 90 wt. %, preferably 95 wt. % of the original equilibrium concentration of hydrogen peroxide, carboxylic acid and peroxycarboxylic acid during storage of the composition at ambient temperature (column 6, lines 61-67). Thus, Hilgren teaches a method for non-refrigerated storage of a peroxycarboxylic acid composition stabilized with dipicolinic acid, wherein the storing does not require refrigeration and is at ambient temperature.


It would have been obvious for the person of ordinary skill in the art at the time the invention was made to dilute the stabilized peracid concentrate taught by Kurschner and Holzhauer and add at least one additional agent, such as a hydrotrope, or an anionic surfactant, because Hilgren teaches such additives in a composition obtained by diluting the peracid concentrate; such additive agents are chosen based on the intended use of the diluted composition. The person of ordinary skill in the art would have stored and transported without refrigeration the resulting diluted peroxycarboxylic acid compositions, with the expectation that said storage and transportation is safe. The person of ordinary skill in the art would have determined the SADT for the peroxycarboxylic acid composition, as in instant claims 21, 37, because such a determination is essential to ensure safety for storage and transportation of the composition, based on the teachings of Holzhauer.
As such, claims 21, 26, 27, 37, 40, 41 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-41, 43-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. patent 9,902,627 (cited in PTO-892 of 9 
	As such, claims 1-7 of U.S. patent 9,902,627 render obvious at least instant claims 37-41, 43-50.

Claims 21-27, 29-41, 43-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-14 of U.S. Patent 9,288,992 (cited in PTO-892 of 9 July 2021). Claims 11-14 of U.S. Patent 9,288,992 are drawn to a method of storing and/or transporting a stabilized equilibrium peroxycarboxylic acid composition comprising similar components as those of the instant composition, including a stabilizing agent dipicolinic acid. Therefore, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 11-14 of U.S. Patent 9,288,992 render obvious instant claims 21-27, 29-41, 43-50.

Claims 21-27, 29-41, 43-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-13 of U.S. Patent 11,026,421 (cited in PTO-892 of 9 July 2021). Claims 10-13 of U.S. Patent 11,026,421 are drawn to a method for storing and/or transporting a stabilized peroxycarboxylic acid composition comprising similar components as those of the instant composition, including a peroxycarboxylic acid stabilizing agent a picolinic acid or a compound of formula (IA). Therefore, although the conflicting claims 

Conclusion
Claims 21-27, 29-41, 43-50 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627